United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-4236
                                  ___________

United States of America,              *
                                       *
              Appellee,                *
                                       * Appeal from the United States
         v.                            * District Court for the
                                       * Western District of Missouri.
Richard C. Crandon,                    *
                                       * [UNPUBLISHED]
              Appellant.               *
                                  ___________

                             Submitted: February 7, 2007
                                Filed: February 13, 2007
                                 ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

      Richard C. Crandon appeals the 24-month sentence imposed by the district
     1
court upon revocation of his supervised release. We affirm.

      Crandon originally pleaded guilty in the District of New Jersey to receiving
photographs depicting a minor engaged in sexually explicit conduct, in violation of
18 U.S.C. § 2252(a)(2). This was a Class C felony. See 18 U.S.C. § 2252(b)(1) (20-
year maximum prison term); 18 U.S.C. § 3559(a)(3) (offense classification). Crandon

         1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
was sentenced to 78 months in prison and 3 years of supervised release. His
supervised release began in June 2003, and was overseen by the probation office in
the Western District of Missouri. After Crandon violated the conditions of his
supervised release by accessing the internet, for which he served 120 days in a
halfway house, jurisdiction over Crandon’s case was transferred to the Western
District of Missouri on August 6, 2005. At the November 2005 revocation hearing,
Crandon stipulated to violating again the conditions of release by maintaining an
internet account and by failing to submit a truthful and complete report to the
Probation Officer each month. Testimonial evidence also indicated that he had shown
pornography to his minor son. The court imposed the statutory maximum of 24
months in prison, see 18 U.S.C. § 3583(e)(3) (2-year maximum revocation sentence
if underlying offense was Class C felony), noting Crandon’s “compulsive and
destructive” behavior and the need to protect children.

       We reject Crandon’s argument that the court’s presentencing ex parte
discussion with the probation officer violated his rights, because Crandon waived the
issue by failing to object at the sentencing hearing. See United States v. Behler, 14
F.3d 1264, 1273 (8th Cir. 1994) (defendant waived issue that district court’s ex parte
meeting with probation officer was error because he knew about meeting and failed
to object at sentencing hearing). Even if he had not waived the issue, there is no merit
to his argument. See United States v. Davis, 151 F.3d 1304, 1306 (10th Cir. 1998)
(because of close working relationship between probation officer and sentencing
court, probation officer may communicate ex parte with district court). In addition,
we conclude that the 24-month revocation sentence was not unreasonable and
therefore not an abuse of discretion. Specifically, the sentence was within authorized
limits and was based upon the district court’s consideration of appropriate factors
under 18 U.S.C. §§ 3583(e) and 3553(a). See United States v. Tyson, 413 F.3d 824,
825 (8th Cir. 2005) (per curiam) (revocation sentences are reviewed for
unreasonableness in accordance with United States v. Booker, 543 U.S. 220 (2005));
United States v. Franklin, 397 F.3d 604, 606-07 (8th Cir. 2005) (24-month revocation

                                          -2-
sentence was not abuse of discretion where transcript showed court was aware of
defendant’s multiple violations of supervised-release conditions and of Guidelines
range and statutory maximum).

      Accordingly, we affirm. Counsel’s motion to withdraw is granted.
                     ______________________________




                                       -3-